Per Curiam.
Richard Hertler appeals a circuit court judgment which denied his appeal from probate court. The latter appeal was from an order denying Hertler’s petition for custody of 2 children and denying his petition for the right to participate in hearings relating to said children in proceedings hied under MOLA § 712A.1 et seq. (Stat Ann 1962 Rev § 27.3178[598.1] et seq.). The probate court order was made on the basis Hertler had no legal rights to said children nor was he their custodian.
Richard Hertler is the alleged natural father of the children involved. The oldest was born and the youngest was conceived while Hertler lived with Geraldine L. Proctor, a married woman. Proctors were divorced prior to the birth of the youngest child, and Hertler married Geraldine L. Proctor after such birth. February 28, 1964, Hertlers were divorced. No mention of the children was made in either divorce proceeding.
July 5, 1962, on petition of a social worker, proceedings were commenced in probate court to have the children declared to be dependent and neglected and that court took jurisdiction. It was in this proceeding that the order Hertler attempted to appeal to circuit court was entered,
*258The probate court is a court of limited jurisdiction. It has no inherent power and possesses only those powers prescribed by constitution or statute. In re Marie T. (1967), 8 Mich App 122. In the proceedings before it, the probate court had no power to determine Richard Hertler’s asserted right to custody.
On the record before us, Richard Ilertler was neither custodian, parent nor guardian of said children. He had no right to participate in the juvenile proceedings.
Affirmed, with costs to appellees.